Citation Nr: 0936612	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-24 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to a disability rating in excess of 10 
percent for service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran served in the Army National Guard and had active 
military service from March 2002 to August 2002 and January 
2003 to January 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.

The Veteran appeared and testified at a videoconference 
hearing held before the undersigned Veterans Law Judge in 
September 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Hypertension

The Veteran claims she has hypertension that had its onset 
during active service from January 2003 to January 2004 and 
that she is now on medication for this.

The service treatment records shows that her blood pressure 
measurements ranged from 120/69 to 140/101 during this period 
of active service.  The last blood pressure reading from 
January 2004 was 144/84.  In addition, the service treatment 
records contain the report of a June 2004 annual 
gynecological exam at which her blood pressure was 153/95.  
No diagnosis of or treatment for hypertension is seen in the 
service treatment records.  

Post-service treatment records continue to show labile blood 
pressure from April 2005 through May 2006; however, only two 
of those readings showed a diastolic pressure of 90 or more.  
A May 2005 VA annual gynecological exam note shows a 
diagnosis of hypertension.  Conversely, a November 2005 
primary care treatment note indicates a diagnosis of 
borderline hypertension.  In January 2007, the Veteran was 
seen by her VA primary care physician and expressed concerned 
about her blood pressure.  Her blood pressure that day was 
144/85, but she indicated that at home it is always around 
140-150/85-95.  She asked for medication and was started on 
25 mg of hydrochlorothiazide for hypertension.

VA has defined hypertension (a.k.a. hypertensive vascular 
disease) as diastolic blood pressure that is predominantly 
90mm. or greater.  38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note (1).  Hypertension should be confirmed by readings taken 
two or more times on at least three different days.  Id.  The 
post-service treatment records do not show a clear diagnosis 
based on these principles, yet since she has been prescribed 
medication for hypertension, an attempt to obtain an 
etiological opinion as to whether hypertension had its onset 
in service or within one year after service, should be 
undertaken.

Psychiatric Disorder

The Veteran claims that she has a psychiatric disorder 
manifested by depression that had its onset in service.  She 
said that she had depression in service from dealing with 
"prejudice" on her job.  At her hearing in September 2008, 
the Veteran testified that she sought treatment for 
psychiatric problems during active duty and was transferred 
from being an MP (military police) to the visiting center 
dealing mostly with people coming in and out of the base.

The Board notes that the Veteran's service treatment records 
contain two notes of counseling in August and September of 
2003.  The assessment was occupational problems.  These 
treatment notes, however, do not indicate the Veteran's 
complaints regarding her occupation.  Nor is there any 
indication in the records that she was transferred to another 
job while on active duty.  The Veteran's personnel records 
are not in the claims file.

The available VA treatment records in the claims file do not 
show any current mental health treatment, but recurrent 
depressive disorder is listed on the Problem List.  As the 
Veteran seemed to testify that she had received some mental 
health treatment at VA, it would appear that not all of her 
VA treatment records are associated with the claims file.  
The Board notes that only VA treatment records from April 
2005 through May 2006 and January 2007 through February 2007 
are in the claims file.  Thus, on remand, additional efforts 
should be made to obtain any VA treatment records related to 
her complaints of depression from her discharge from active 
duty in January 2004 until the present.

Finally, the Board finds that a VA examination should be 
provided to confirm the diagnosis of any current psychiatric 
disorder and to obtain an etiological opinion as to whether 
it had its onset in service or is otherwise related to 
service.

Left Knee Disability

The Veteran underwent a VA examination in April 2006 for her 
service-connected left knee disability.  At her hearing in 
September 2008, the Veteran testified that her knee 
disability had worsened since that examination.  Thus, 
reexamination is necessary to determine the current severity 
of the Veteran's left knee disability.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records 
from the VA Medical Center in Nashville, 
Tennessee for treatment for hypertension, 
depression and the left knee from January 
2004 to the present (excluding those 
already of record).  All efforts to obtain 
VA records should be fully documented, and 
the VA facility should provide a negative 
response if records are not available.

2.  Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
agency, and request the Veteran's service 
personnel records for the period of her 
active duty from January 2003 to January 
2004.  Associate all requests and records 
received with the claims file.  If records 
are unavailable from any sources, a 
negative reply is requested.

3.  Thereafter, schedule the Veteran for 
the following examinations.  The claims 
file must be provided to and reviewed by 
each examiner, who must indicate in 
his/her report that said review has been 
accomplished.  A full rationale shall be 
provided for any opinion rendered.

Hypertension Exam - After reviewing the 
claims file and examining the Veteran, the 
examiner should render a diagnosis of 
whether the Veteran in fact has 
hypertension.  If so, the examiner should 
render an opinion as to whether it is at 
least as likely as not (i.e., at least a 
50 percent probability) that the Veteran's 
hypertension had its onset in or is 
otherwise related to any disease or injury 
incurred during active military service.  
In rendering an opinion, the examiner 
should discuss the blood pressure readings 
during service or shortly thereafter and 
whether they would be considered an 
indication of the onset of hypertension.

Mental Disorders Exam - After reviewing 
the claims file and examining the Veteran, 
the examiner should render a diagnosis of 
any psychiatric disorder found and provide 
an opinion as to whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that it had its onset in 
service or is otherwise related to 
service.  In rendering an opinion, the 
examiner should discuss the in-service 
treatment notes from August and September 
2003.

Joints (Knee) Exam - All necessary tests 
and studies should be conducted in order 
to ascertain the severity of the Veteran's 
service-connected left knee disability.  
The examiner should determine the 
limitation of motion, if any, of the 
Veteran's knee and discuss whether there 
is pain on movement, swelling, tenderness, 
deformity or atrophy of disuse.  The 
examiner should elicit information as to 
the frequency, duration, and severity of 
any associated symptomatology, and loss of 
function in daily activities, including 
work and physical activity. 

4.  Thereafter, the Veteran's claims 
should be readjudicated.  If such action 
does not resolve the claims, a 
Supplemental Statement of the Case should 
be issued to the Veteran and her 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be 
returned to this Board for further 
appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).







 Department of Veterans Affairs


